Case 14-70837-AKM-13          Doc 53     Filed 07/18/19      EOD 07/18/19 13:43:10       Pg 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF INDIANA
                          EVANSVILLE DIVISION
  IN RE:                             )
         JOHN M. OSBORNE             ) CASE NO.14-70837–AKM-13
         LISA M. OSBORNE             )
               DEBTOR(S)             )


                             NOTICE OF FINAL CURE PAYMENT

       Pursuant to BR 3002.1(f), the Trustee files this Notice that the amount required to cure the
below claim has been paid in full or as indicated, and that the debtor(s) has made all payments
required under the Plan.
           1. Creditor: HOME POINT FINANCIAL CORPORATION
               Trustee Claim No. 005       Court Claim No. 006
               Last four digits of number used to identify debtor(s)’ account: 1729
           2. Final Cure Amount
                Pre-petition Arrearage Amount               $1,853.67
                Amount Paid by Trustee                      $1,853.67
                Pre-petition Arrearage Balance              $0.00
           3. Monthly On-going Mortgage Payments
                    Post-petition payments paid directly by debtor(s) and not tracked by the
               Trustee; or
                   Post-petition payments paid by Trustee and due for June 2019.
           4. Pursuant to BR 3002.1(g), within 21 days of the service of this Notice the creditor
              is obligated to file and serve on the debtor(s), debtor’s counsel, and the Trustee a
              response indicating whether it agrees that:
                  a. The debtor(s) has paid in full the amount required to cure the default on the
                      above claim; and
                  b. The debtor(s) is otherwise current on all payments through the date
                      indicated above consistent with 11 USC 1322(b)(5).
              The statement shall itemize the required cure or post-petition payment amounts, if
               any, which the creditor contends remain unpaid as of the date of the statement. The
               statement shall be filed as a supplement to the creditor’s proof of claim and is
               subject to BR 3001(f).
Case 14-70837-AKM-13         Doc 53     Filed 07/18/19     EOD 07/18/19 13:43:10        Pg 2 of 3



                                                 /s/Robert P. Musgrave
 July 18, 2019                                   Robert P. Musgrave
                                                 Chapter 13 Trustee
                                                 P.O. Box 972
                                                 Evansville, IN 47706-0972
                                                 Telephone: (812) 424-3029
                                                 Fax: (812) 433-3464
                                                 Email address: trusteegeneral@chap13evv.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties, either personally, electronically or by first-class mail July 18, 2019:

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

 JOHN M. OSBORNE
 LISA M. OSBORNE
 1509 RUTHERFORD RD.

 LOOGOOTEE, IN 47553

 KEVIN S. KINKADE
 ATTORNEY AT LAW
 123 N.W. 4TH ST., STE. 201
 EVANSVILLE, IN 47708-1725
Case 14-70837-AKM-13   Doc 53   Filed 07/18/19   EOD 07/18/19 13:43:10    Pg 3 of 3


HOME POINT FINANCIAL CORPORATION
PO BOX 790309
ST LOUIS, MO 63179

HOME POINT FINANCIAL CORPORATION
4849 GREENVILLE AVENUE, SUITE 800
DALLAS, TX 75206


                                    /s/Robert P. Musgrave
                                    Robert P. Musgrave
                                    Chapter 13 Trustee
                                    P.O. Box 972
                                    Evansville, IN 47706-0972
                                    Telephone: (812) 424-3029
                                    Fax: (812) 433-3464
                                    Email address: trusteegeneral@chap13evv.com
